OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). 

Furthermore, a statement is included which is inaccurate and unrelated to the present application, specifically “the design shows the right side of the earphone, and the left side is symmetrical to the right side;”, however both the right and left sides are shown in the disclosure, reproductions 1.4 and 1.5 respectively, and furthermore they are not mirror images or symmetrical to one another due to the hexagonal plan of the wireless earphone and the angling of the neck of the eartip holder portion. 

Therefore for accuracy, the following statements must be canceled:
 
[[The figures illustrate the wireless earphone, which is made of synthetic resin; the design shows the right side of the earphone, and the left side is symmetrical to the right side;]]

Claim Rejection – 35 U.S.C. 112
 
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because, due to the following, its scope is unclear, i.e., the metes and bounds of the claim are vague and not yet defined.  Furthermore, in the absence of a clearly defined claim scope, the precise appearance of the design cannot be understood without resorting to conjecture, and multiple varying interpretations of the claimed design are therefore possible. 
 
(1) Specifically: a disclaimer statement in the specification reads “reproduction 1.8 is a reference view showing the state in use of the claimed design and form no part thereof.”
 
However, reproductions 1.1 – 1.7 show the same article disclosed in reproduction 1.8, simply in a demonstrated situation of use coupled with a second wireless earphone and a separate charging case feature. This therefore creates an inconsistency in how the scope of the article is shown and described, as some of the same features which are disclosed as being the whole of the claim in reproductions 1.1 – 1.7 (i.e., one of the two wireless earphones) are paradoxically described as forming no part of the claim in reproduction 1.8. Furthermore, the introduction of additional features drawn in solid line (the second wireless earphone and charging case) which are not shown or described in any other reproduction introduces an inconsistency into the scope of the claim. The title, specification, and reproductions 1.1 – 1.7 clearly disclose the claim to pertain only to a singular wireless earphone, which is inconsistent with the solid line disclosure in reproduction 1.8. Additionally, the charging case is shown in reproduction 1.8 only, resulting in multiple features which are indefinite due to the limited disclosure.

    PNG
    media_image1.png
    806
    792
    media_image1.png
    Greyscale

The applicant may overcome this refusal by resolving the inconsistency in the scope of the claim. The applicant may overcome this refusal by either cancelling reproduction 1.8, or by amending reproduction 1.8 to reduce the second wireless earphone and the charging case to broken line, and by amending the disclaimer statement following the specification to read “The broken lines in reproduction 1.8 depicting a second wireless earphone and a charging case represent environmental subject matter that form no part of the claimed design.”
 
Additionally, as the term “reference view” is not typical in United States design filings, and the precise meaning of the phrase is unclear, the applicant may also amend the description of reproduction 1.8 in order to describe it as showing the article in a condition of use, for example “1.8 Second Perspective, shown in use” or similar.

(2) Features within the interior of the eartip feature, visible in reproduction 1.7 only, are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, these regions might be cavities of any number of possible depths, they might be flat panels which are flush with adjacent surfaces, they might project slightly, or they might represent a combination of these different configurations. (See regions darkened in below illustrations, including the solid line bounding the region which has been darkened, for identification of the indefinite features)

    PNG
    media_image2.png
    457
    424
    media_image2.png
    Greyscale

The applicant may overcome this rejection by reducing these indefinite features in reproduction 1.7. to broken lines, removing them from within the scope of the claim. Should the applicant choose this method, an additional broken line statement must be added to the specification following the other disclaimer statement suggested in rejection (1). Such a broken line statement might read “The broken lines depicting features of the wireless earphone in reproduction 1.7 represent portions that form no part of the claimed design.” Or similar 
 
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922